16 U.S. 77
3 Wheat. 77
4 L.Ed. 338
The SAMUEL.—Beach, et al. Claimants.
February 11, 1818

This cause, being an instance, or revenue cause, had been ordered to farther proof at a former term.1
Feb. 3th.
Mr. Daggett, for the claimants, now offered to produce a witness to be examined, viva voce, in open court on farther proof; but the court, for the sake of convenience, ordered his deposition to be taken in writing out of court.
Feb. 11th.
Mr. Chief Justice MARSHALL delivered the opinion of the court, reversing the decree of condemnation in the court below, and ordering the property to be restored as claimed.


1
Decree reversed.



1
 Vide ante Vol. I., p.9.